Citation Nr: 1760185	
Decision Date: 12/27/17    Archive Date: 01/02/18

DOCKET NO.  14-11 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1965 to May 1967.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from the February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In his February 2014 VA Form 9 substantive appeal, the Veteran requested a hearing before a member of the Board.  In April 2015, he withdrew his request for a hearing and VA therefore has no duty to provide an opportunity for a hearing in this case.  See 38 C.F.R. § 20.704(e) (2017).


FINDING OF FACT

The preponderance of the evidence supports a finding that the Veteran has PTSD as result of his military service.


CONCLUSION OF LAW

Resolving doubt in the Veteran's favor, the criteria for service connection for PTSD have been met.  38 U.S.C. §§ 1110, 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 4.125(a) (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  The Veteran's claim of entitlement to service connection for PTSD is being granted herein.  Any error related to these duties is moot. 38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Legal Criteria, Facts and Analysis

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303(a) (2017).  To establish service connection, a veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362 (Fed. Cir. 2010); Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3).  For purposes of this criteria, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  Id. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran asserts that he is entitled to service connection for PTSD.  He contends that he has PTSD as a result of experiences he encountered in Vietnam.

The November 2010 VA examination diagnosed the Veteran with chronic PTSD which was mild to moderate.  The Board acknowledges the subsequent December 2013 examination did not find the Veteran had a present diagnosis of PTSD (per the DSM-5).  The Board recognizes that in the absence of proof of a current disability, there can be no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225   (1992) (finding service connection presupposes a current diagnosis of the condition claimed).  However, the requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim . . . even though the disability resolves prior to the Secretary's adjudication of the claim." McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Because the Veteran had a valid diagnosis of PTSD during the pendency of that claim, the first element, existence of a present disability, is therefore satisfied.

As to the second element, the in-service incurrence, the service treatment records are silent as to any reported psychiatric issues.  However, the Veteran reported two stressor instances.  First, the Veteran indicated he was engaged in a firefight in Vietnam.  Specifically, he was in a tent next to the hospital tent with the enemy surrounding the base.  His tent was hit with enemy fire and the top blew off.  Following that, the hospital tent was hit with enemy fire with 30 to 40 wounded men.  The Veteran recounted a number of those men being killed by the enemy fire.  When the firefight was over, the Veteran remembered a Red Cross worker dragging a deceased soldier without a face.  She asked for help from the Veteran but the Veteran indicated he could not assist.  He stated that her face has haunted him as she dragged the dead soldier and he felt guilty he was not able to help.  

Second, the Veteran described an assignment where he was assigned to protect the engineers who were repairing the road that the enemy would blow up.  While he was leaning against the tires of a truck, a fire fight started.  He saw an explosion then bodies all around.  Grenades were going off around him.  In response, rockets were fired.  Numerous men were killed.  He described bodies blown apart with pieces of their bodies everywhere.  He said he was vomiting and numb, crying and shaking.  

The Veteran's DD214 indicates the Veteran received the Vietnam Service Medal as well as the Vietnam Campaign Medal.  Additionally, there is no clear and convincing evidence to the contrary showing that the stressors did not occur.  The claimed stressors are consistent with the places, types, and circumstances of his service.  Therefore, the Veteran's lay testimony alone establishes the occurrence of the claimed in-service stressors. 

Additionally, the Board notes, the November 2010 VA examiner found the Veteran's PTSD symptoms had been present for many years and it was as likely as not that they were linked to the Veteran's combat experience in Vietnam.  This opinion confirms that the Veteran's claimed stressors are adequate to support the diagnosis of PTSD and that his symptoms are related to the claimed stressors.  

Accordingly, after resolving any reasonable doubt in the Veteran's favor, service connection for PTSD is warranted.


ORDER

Service connection for PTSD is granted.




____________________________________________
A.ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


